EXECUTION VERSION


GUARANTEE
THIS GUARANTEE dated as of October 28, 2019, by each of the signatories listed
on the signature pages hereto (other than the Collateral Agent) and each of the
other entities that becomes a party hereto pursuant to Section 20 (the
“Guarantors,” and individually, a “Guarantor”), in favor of the Collateral Agent
(as defined in the Credit Agreement) for the benefit of the Secured Parties.
W I T N E S S E T H:
WHEREAS, reference is made to that certain Credit Agreement, dated as of the
date hereof (as the same may be amended, restated, supplemented or otherwise
modified, refinanced or replaced from time to time, the “Credit Agreement”),
among PRA HEALTH SCIENCES, INC., a Delaware corporation (“Holdings”),
PHARMACEUTICAL RESEARCH ASSOCIATES, INC., a Virginia corporation (the
“Borrower”), the lending institutions from time to time parties thereto (each a
“Lender” and, collectively, the “Lenders”), PNC BANK, NATIONAL ASSOCIATION, as
Administrative Agent and as Collateral Agent, and the other parties party
thereto, pursuant to which, among other things, the Lenders have severally
agreed to make Loans to the Borrower, the Swingline Lender has agreed to make
Swingline Loans and the Letter of Credit Issuers have agreed to issue Letters of
Credit for the account of the Borrower and the Restricted Subsidiaries
(collectively, the “Extensions of Credit”) upon the terms and subject to the
conditions set forth therein and one or more Cash Management Banks or Hedge
Banks may from time to time enter into Secured Cash Management Agreements or
Secured Hedge Agreements with Holdings and/or its Restricted Subsidiaries;
WHEREAS, the Borrower is a direct or indirect wholly-owned Subsidiary of
Holdings and each other Guarantor is a direct or indirect wholly-owned
Subsidiary of Holdings;
WHEREAS, the Extensions of Credit will be used in part to enable valuable
transfers to the Guarantors in connection with the operation of their respective
businesses;
WHEREAS, each Guarantor acknowledges that it will derive substantial direct and
indirect benefit from the Extensions of Credit; and
WHEREAS, it is a condition precedent to the obligation of the Lenders and the
Letter of Credit Issuers to make their respective Extensions of Credit to the
Borrower under the Credit Agreement that the Guarantors shall have executed and
delivered this Guarantee to the Collateral Agent for the benefit of the Secured
Parties;
NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent, the Collateral Agent, the Lenders, the Swingline Lender
and the Letter of Credit Issuers to enter into the Credit Agreement, to induce
the Lenders, Swingline Lender and the Letter of Credit Issuers to make their
respective Extensions of Credit to the Borrower under the Credit Agreement and
to induce one or more Cash Management Banks or Hedge Banks to enter into Secured
Cash Management Agreements or Secured Hedge Agreements with Holdings and/or its
Restricted Subsidiaries, the Guarantors hereby agree with the Collateral Agent,
for the ratable benefit of the Secured Parties, as follows:
1.Defined Terms.
(a)    Unless otherwise defined herein, terms defined in the Credit Agreement
and used herein shall have the meanings given to them in the Credit Agreement.
(b)    The words “hereof”, “herein” and “hereunder” and words of similar import
when used in this Guarantee shall refer to this Guarantee as a whole and not to
any particular provision of this Guarantee, and Section references are to
Sections of this Guarantee unless otherwise specified. The words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”.
(c)    The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.
2.    Guarantee.
(a)    Subject to the provisions of Section 2(b), each of the Guarantors hereby,
jointly and severally, unconditionally and irrevocably, guarantees, as primary
obligor and not merely as surety, to the Collateral Agent, for the benefit of
the Secured Parties, the prompt and complete payment and performance when due
(whether at the stated maturity, by acceleration or otherwise) of the
Obligations of anyone other than such Guarantor (including amounts that would
become due but for operation of the automatic stay under 362(a) of the
Bankruptcy Code, 11 U.S.C. § 362(a)).
(b)    Anything herein or in any other Credit Document to the contrary
notwithstanding, the maximum liability of each Guarantor hereunder and under the
other Credit Documents shall in no event exceed the amount that can be
guaranteed by such Guarantor under the Bankruptcy Code or any applicable laws
relating to fraudulent conveyances, fraudulent transfers or the insolvency of
debtors.
(c)    Each Guarantor further agrees to pay any and all expenses (including all
reasonable fees and disbursements of counsel) that may be paid or incurred by
the Administrative Agent or the Collateral Agent or any other Secured Party in
enforcing, or obtaining advice of counsel in respect of, any rights with respect
to, or collecting, any or all of the Obligations and/or enforcing any rights
with respect to, or collecting against, the Guarantors under this Guarantee.
(d)    Each Guarantor agrees that the Obligations may at any time and from time
to time exceed the amount of the liability of such Guarantor hereunder without
impairing this Guarantee or affecting the rights and remedies of the Collateral
Agent or any other Secured Party hereunder.
(e)    No payment or payments made by the Borrower, any of the other Guarantors,
any other guarantor or any other Person or received or collected by the
Collateral Agent, the Administrative Agent or any other Secured Party from the
Borrower, any of the other Guarantors, any other guarantor or any other Person
by virtue of any action or proceeding or any set-off or appropriation or
application at any time or from time to time in reduction of or in payment of
the Obligations shall be deemed to modify, reduce, release or otherwise affect
the liability of any Guarantor hereunder, which shall, notwithstanding any such
payment or payments, other than payments made by such Guarantor in respect of
the Obligations or payments received or collected from such Guarantor in respect
of the Obligations, remain liable for the Obligations up to the maximum
liability of such Guarantor hereunder until the Obligations under the Credit
Documents are paid in full, the Commitments are terminated and no Letters of
Credit shall be outstanding or the Letters of Credit Outstanding shall have been
Cash Collateralized.
(f)    Each Guarantor agrees that whenever, at any time, or from time to time,
it shall make any payment to the Collateral Agent or any other Secured Party on
account of its liability hereunder, it will notify the Collateral Agent in
writing that such payment is made under this Guarantee for such purpose.
The Collateral Agent shall have its own independent right to demand payment of
the amounts payable by each applicable Guarantor under this Section 2,
irrespective of any discharge of such Guarantor's obligations to pay those
amounts to the other Secured Parties resulting from failure by them to take
appropriate steps in insolvency proceedings affecting that Guarantor to preserve
their entitlement to be paid those amounts.
Any amount due and payable by a Guarantor to the Collateral Agent under this
Section 2 shall be decreased to the extent that the other Secured Parties have
received (and are able to retain) payment in full of the corresponding amount
under the other provisions of the Credit Documents and any amount due and
payable by a Guarantor to the Collateral Agent under those provisions shall be
decreased to the extent that the Collateral Agent has received (and is able to
retain) payment in full of the corresponding amount under this Section 2;
provided that the foregoing shall not be deemed to decrease any amounts due and
owing to the Secured Parties in respect of the Obligations under this Guarantee.
3.    [Reserved]
4.    Right of Contribution. Each Guarantor hereby agrees that to the extent
that a Guarantor shall have paid more than its proportionate share of any
payment made hereunder (including by way of set-off rights being exercised
against it), such Guarantor shall be entitled to seek and receive contribution
from and against any other Guarantor hereunder who has not paid its
proportionate share of such payment. Each Guarantor’s right of contribution
shall be subject to the terms and conditions of Section 6 hereof. The provisions
of this Section 4 shall in no respect limit the obligations and liabilities of
any Guarantor to the Collateral Agent and the other Secured Parties, and each
Guarantor shall remain liable to the Collateral Agent and the other Secured
Parties up to the maximum liability of such Guarantor hereunder.
5.    Right of Set-off. In addition to any rights and remedies of the Secured
Parties provided by law, each Guarantor hereby irrevocably authorizes each
Secured Party at any time and from time to time following the occurrence and
during the continuance of an Event of Default, without notice to such Guarantor
or any other Guarantor, any such notice being expressly waived by each
Guarantor, upon any amount becoming due and payable by such Guarantor hereunder
(whether at stated maturity, by acceleration or otherwise), to set-off and
appropriate and apply against such amount any and all deposits (general or
special, time or demand, provisional or final), in any currency, and any other
credits, indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by such Secured Party to or for the credit or the account of such
Guarantor. Each Secured Party shall notify such Guarantor promptly of any such
set-off and the appropriation and application made by such Secured Party,
provided that the failure to give such notice shall not affect the validity of
such set-off and application.
6.    No Subrogation. Notwithstanding any payment or payments made by any of the
Guarantors hereunder or any set-off or appropriation and application of funds of
any of the Guarantors by the Collateral Agent or any other Secured Party, no
Guarantor shall be entitled to be subrogated to any of the rights (or if
subrogated by operation of law, such Guarantor hereby waives such rights to the
extent permitted by applicable law) of the Collateral Agent or any other Secured
Party against the Borrower or any other Guarantor or any collateral security or
guarantee or right of offset held by the Collateral Agent or any other Secured
Party for the payment of any of the Obligations, nor shall any Guarantor seek or
be entitled to seek any contribution or reimbursement from the Borrower or any
other Guarantor or other guarantor in respect of payments made by such Guarantor
hereunder, in each case, until all amounts owing to the Collateral Agent and the
other Secured Parties on account of the Obligations under the Credit Documents
are paid in full, the Commitments are terminated and no Letters of Credit shall
be outstanding or the Letters of Credit outstanding shall have been Cash
Collateralized. If any amount shall be paid to any Guarantor on account of such
subrogation rights at any time when all the Obligations shall not have been paid
in full, or the Commitments shall not have been terminated or there are still
Letters of Credit outstanding (unless they shall have been Cash Collateralized),
such amount shall be held by such Guarantor in trust for the Collateral Agent
and the other Secured Parties, segregated from other funds of such Guarantor,
and shall, forthwith upon receipt by such Guarantor, be turned over to the
Collateral Agent in the exact form received by such Guarantor (duly indorsed by
such Guarantor to the Collateral Agent, if required), to be applied against the
Obligations, whether due or to become due, in such order as the Collateral Agent
may determine.
7.    Amendments, etc. with Respect to the Obligations; Waiver of Rights. Each
Guarantor shall remain obligated hereunder notwithstanding that, without any
reservation of rights against any Guarantor and without notice to or further
assent by any Guarantor, (a) any demand for payment of any of the Obligations
made by the Collateral Agent or any other Secured Party may be rescinded by such
party and any of the Obligations continued, (b) the Obligations, or the
liability of any other party upon or for any part thereof, or any collateral
security or guarantee therefor or right of offset with respect thereto, may,
from time to time, in whole or in part, be renewed, extended, amended, modified,
accelerated, compromised, waived, surrendered or released by the Collateral
Agent or any other Secured Party, (c) the Credit Agreement, the other Credit
Documents, the Letters of Credit and any other documents executed and delivered
in connection therewith and the Secured Cash Management Agreements and Secured
Hedge Agreements and any other documents executed and delivered in connection
therewith may be amended, modified, supplemented or terminated, in whole or in
part, as the Administrative Agent (or the Required Lenders, as the case may be,
or, in the case of any Secured Cash Management Agreement or Secured Hedge
Agreement, the Cash Management Bank or Hedge Bank party thereto) may deem
advisable from time to time and (d) any collateral security, guarantee or right
of offset at any time held by the Collateral Agent or any other Secured Party
for the payment of any of the Obligations may be sold, exchanged, waived,
surrendered or released. Neither the Collateral Agent nor any other Secured
Party shall have any obligation to protect, secure, perfect or insure any Lien
at any time held by it as security for the Obligations or for this Guarantee or
any property subject thereto. When making any demand hereunder against any
Guarantor, the Collateral Agent or any other Secured Party may, but shall be
under no obligation to, make a similar demand on the Borrower or any other
Guarantor or any other person, and any failure by the Collateral Agent or any
other Secured Party to make any such demand or to collect any payments from the
Borrower or any other Guarantor or any other person or any release of the
Borrower or any other Guarantor or any other person shall not relieve any
Guarantor in respect of which a demand or collection is not made or any
Guarantor not so released of its several obligations or liabilities hereunder,
and shall not impair or affect the rights and remedies, express or implied, or
as a matter of law, of the Collateral Agent or any other Secured Party against
any Guarantor. For the purposes hereof “demand” shall include the commencement
and continuance of any legal proceedings.
8.    Guarantee Absolute and Unconditional.
(a)    Each Guarantor waives any and all notice of the creation, contraction,
incurrence, renewal, extension, amendment, modification, waiver or accrual of
any of the Obligations, and notice of or proof of reliance by the Collateral
Agent or any other Secured Party upon this Guarantee or acceptance of this
Guarantee. All Obligations shall conclusively be deemed to have been created,
contracted or incurred, or renewed, extended, amended, modified, waived or
accrued, in reliance upon this Guarantee, and all dealings between the Borrower
and any of the other Guarantors, on the one hand, and the Collateral Agent and
the other Secured Parties, on the other hand, likewise shall be conclusively
presumed to have been had or consummated in reliance upon this Guarantee. To the
fullest extent permitted by applicable law, each Guarantor waives diligence,
promptness, presentment, protest and notice of protest, demand for payment or
performance, notice of default or nonpayment, notice of acceptance and any other
notice in respect of the Obligations or any part of them, and any defense
arising by reason of any disability or other defense of the Borrower or any of
the other Guarantors with respect to the Obligations. Each Guarantor understands
and agrees that this Guarantee shall be construed as a continuing, absolute and
unconditional guarantee of payment without regard to (a) the validity,
regularity or enforceability of the Credit Agreement, any other Credit Document,
any Letter of Credit, any Secured Cash Management Agreement, any Secured Hedge
Agreement, any of the Obligations or any collateral security therefor or
guarantee or right of offset with respect thereto at any time or from time to
time held by the Collateral Agent or any other Secured Party, (b) any defense,
set-off or counterclaim (other than a defense of payment or performance) that
may at any time be available to or be asserted by the Borrower or any other
Guarantor against the Collateral Agent or any other Secured Party or (c)  any
other circumstance whatsoever (with or without notice to or knowledge of the
Borrower or such Guarantor) that constitutes, or might be construed to
constitute, an equitable or legal discharge of the Borrower with respect to the
Obligations, or of such Guarantor under this Guarantee or the other Credit
Documents, in bankruptcy or in any other instance. When pursuing its rights and
remedies hereunder against any Guarantor, the Collateral Agent and any other
Secured Party may, but shall be under no obligation to, pursue such rights and
remedies as it may have against the Borrower or any other Person or against any
collateral security or guarantee for the Obligations or any right of offset with
respect thereto, and any failure by the Collateral Agent or any other Secured
Party to pursue such other rights or remedies or to collect any payments from
the Borrower or any such other Person or to realize upon any such collateral
security or guarantee or to exercise any such right of offset, or any release of
the Borrower or any such other Person or any such collateral security, guarantee
or right of offset, shall not relieve such Guarantor of any liability hereunder,
and shall not impair or affect the rights and remedies, whether express, implied
or available as a matter of law, of the Collateral Agent and the other Secured
Parties against such Guarantor.
(b)    This Guarantee shall remain in full force and effect and be binding in
accordance with and to the extent of its terms upon each Guarantor and the
successors and assigns thereof and shall inure to the benefit of the Collateral
Agent and the other Secured Parties and their respective successors, indorsees,
transferees and assigns until all Obligations under the Credit Documents (other
than any contingent indemnity obligations not then due, any Secured Hedge
Obligations or any Secured Cash Management Obligations) shall have been
satisfied by payment in full, the Commitments thereunder shall be terminated and
no Letters of Credit thereunder shall be outstanding (except to the extent that
the Letters of Credit have been Cash Collateralized), notwithstanding that from
time to time during the term of the Credit Agreement and any Secured Cash
Management Agreement or Secured Hedge Agreement the Credit Parties may be free
from any Obligations.
(c)    A Guarantor shall automatically be released from its obligations
hereunder and the Guarantee of such Guarantor shall be automatically released
under the circumstances described in Section 13.1 of the Credit Agreement.
(d)    The Guarantors jointly and severally agree that, as between the
Guarantors and the Secured Parties, the Obligations under the Credit Documents
may be declared to be forthwith due and payable as provided in Section 11 of the
Credit Agreement (and shall be deemed to have become automatically due and
payable in the circumstances provided in such Section) for purposes of
Section 2, notwithstanding any stay, injunction or other prohibition preventing
such declaration (or such obligations from becoming automatically due and
payable) as against the Borrower or Holdings and that, in the event of such
declaration (or such obligations being deemed to have become automatically due
and payable), such obligations (whether or not due and payable by the Borrower)
shall forthwith become due and payable by the Guarantors for purposes of
Section 2.
9.    Reinstatement. This Guarantee shall continue to be effective, or be
reinstated, as the case may be, if at any time payment, or any part thereof, of
any of the Obligations is rescinded or must otherwise be restored or returned by
the Collateral Agent or any other Secured Party upon the insolvency, bankruptcy,
dissolution, liquidation or reorganization of the Borrower or any other
Guarantor, or upon or as a result of the appointment of a receiver, intervenor
or conservator of, or trustee or similar officer for, the Borrower or any other
Guarantor or any substantial part of its property, or otherwise, all as though
such payments had not been made.
10.    Payments. Each Guarantor hereby guarantees that payments hereunder will
be paid to the Collateral Agent without set-off or counterclaim in Dollars
(based on the Dollar Equivalent amount of such Obligations on the date of
payment) at the Collateral Agent’s office. Each Guarantor agrees that the
provisions of Sections 5.4 and 13.19 of the Credit Agreement shall apply to such
Guarantor’s obligations under this Guarantee.
11.    Representations and Warranties; Covenants.
(a)    Each Guarantor hereby represents and warrants that the representations
and warranties set forth in Section 8 of the Credit Agreement as they relate to
such Guarantor and in the other Credit Documents to which such Guarantor is a
party, each of which is hereby incorporated herein by reference, are true and
correct in all material respects as of the Closing Date (except where such
representations and warranties expressly relate to an earlier date, in which
case such representations and warranties were true and correct in all material
respects as of such earlier date), provided that any such representation and
warranty which is qualified by materiality, Material Adverse Effect or similar
language is true and correct in all respects, and the Collateral Agent and each
other Secured Party shall be entitled to rely on each of them as if they were
fully set forth herein.
(b)    Each Guarantor hereby covenants and agrees with the Collateral Agent and
each other Secured Party that, from and after the date of this Guarantee until
the Obligations are paid in full, the Commitments are terminated and no Letter
of Credit remains outstanding or the Letters of Credit Outstanding have been
Cash Collateralized, such Guarantor shall take, or shall refrain from taking, as
the case may be, all actions that are necessary to be taken or not taken so that
no violation of any provision, covenant or agreement contained in Section 9 or
Section 10 of the Credit Agreement, and so that no Default or Event of Default,
is caused by any act or failure to act of such Guarantor or any of its
Subsidiaries.
12.    Authority of the Collateral Agent.
(a)    The Collateral Agent enters into this Guarantee in its capacity as agent
for the Secured Parties from time to time. The rights and obligations of the
Collateral Agent under this Guarantee at any time are the rights and obligations
of the Secured Parties at that time. Each of the Secured Parties has (subject to
the terms of the Credit Documents) a several entitlement to each such right, and
a several liability in respect of each such obligation, in the proportions
described in the Credit Documents. The rights, remedies and discretions of the
Secured Parties, or any of them, under this Guarantee may be exercised by the
Collateral Agent. No party to this Guarantee is obliged to inquire whether an
exercise by the Collateral Agent of any such right, remedy or discretion is
within the Collateral Agent’s authority as agent for the Secured Parties.
(b)    Each party to this Guarantee acknowledges and agrees that any changes (in
accordance with the provisions of the Credit Documents) in the identity of the
persons from time to time comprising the Secured Parties gives rise to an
equivalent change in the Secured Parties, without any further act. Upon such an
occurrence, the persons then comprising the Secured Parties are vested with the
rights, remedies and discretions and assume the obligations of the Secured
Parties under this Guarantee. Each party to this Guarantee irrevocably
authorizes the Collateral Agent and/or the Administrative Agent to give effect
to the change in Lenders contemplated in this Section 12(b) by countersigning an
Assignment and Acceptance.
(c)    Neither the Collateral Agent nor any of its officers, directors,
employees, agents, attorneys-in-fact or Affiliates shall be liable to any party
for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or any Credit Document (except for its or such
Person’s own gross negligence or willful misconduct, as determined in the final
non-appealable judgment of a court of competent jurisdiction).
13.    Notices. All notices, requests and demands pursuant hereto shall be made
in accordance with Section 13.2 of the Credit Agreement. All communications and
notices hereunder to any Guarantor shall be given to it in care of Holdings at
the Holdings’ address set forth in Section 13.2 of the Credit Agreement.
14.    Counterparts. This Guarantee may be executed by one or more of the
parties to this Guarantee on any number of separate counterparts (including by
facsimile or other electronic transmission), and all of said counterparts taken
together shall be deemed to constitute one and the same instrument. A set of the
copies of this Guarantee signed by all the parties shall be lodged with the
Collateral Agent and Holdings.
15.    Severability. Any provision of this Guarantee that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. The parties hereto shall endeavor in good-faith negotiations
to replace the invalid, illegal or unenforceable provisions with valid
provisions the economic effect of which comes as close as possible to that of
the invalid, illegal or unenforceable provisions.
16.    Integration. This Guarantee, together with the other Credit Documents and
each other document in respect of (and including) any Secured Hedge Agreement
and any Secured Cash Management Agreement, represents the agreement of each
Guarantor and the Collateral Agent with respect to the subject matter hereof,
and there are no promises, undertakings, representations or warranties by the
Collateral Agent or any other Secured Party relative to the subject matter
hereof not expressly set forth or referred to herein or in the other Credit
Documents or each other document in respect of (and including) any Secured Hedge
Agreement or any Secured Cash Management Agreement.
17.    Amendments in Writing; No Waiver; Cumulative Remedies.
(a)    None of the terms or provisions of this Guarantee may be waived, amended,
supplemented or otherwise modified except in accordance with Section 13.1 of the
Credit Agreement.
(b)    Neither the Collateral Agent nor any other Secured Party shall by any act
(except by a written instrument pursuant to Section 17(a)), delay, indulgence,
omission or otherwise be deemed to have waived any right or remedy hereunder or
to have acquiesced in any Default or Event of Default or in any breach of any of
the terms and conditions hereof. No failure to exercise, nor any delay in
exercising, on the part of the Collateral Agent or any other Secured Party, any
right, power or privilege hereunder shall operate as a waiver thereof. No single
or partial exercise of any right, power or privilege hereunder shall preclude
any other or further exercise thereof or the exercise of any other right, power
or privilege. A waiver by the Collateral Agent or any other Secured Party of any
right or remedy hereunder on any one occasion shall not be construed as a bar to
any right or remedy that the Collateral Agent or any Secured Party would
otherwise have on any future occasion.
(c)    The rights, remedies, powers and privileges herein provided are
cumulative, may be exercised singly or concurrently and are not exclusive of any
other rights or remedies provided by law.
18.    Section Headings. The Section headings used in this Guarantee are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.
19.    Successors and Assigns. This Guarantee shall be binding upon the
successors and assigns of each Guarantor and shall inure to the benefit of the
Collateral Agent and the other Secured Parties and their respective successors
and assigns except that no Guarantor may assign, transfer or delegate any of its
rights or obligations under this Guarantee without the prior written consent of
the Collateral Agent.
20.    Additional Guarantors. Each Subsidiary of Holdings that is required to
become a party to this Guarantee pursuant to Section 9.11 of the Credit
Agreement shall become a Guarantor, with the same force and effect as if
originally named as a Guarantor herein, for all purposes of this Guarantee, upon
execution and delivery by such Subsidiary of a written supplement substantially
in the form of Annex A hereto (each such written supplement, a “Guarantor
Supplement”). The execution and delivery of any instrument adding an additional
Guarantor as a party to this Guarantee shall not require the consent of any
other Guarantor hereunder. The rights and obligations of each Guarantor
hereunder shall remain in full force and effect notwithstanding the addition of
any new Guarantor as a party to this Guarantee.
21.    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS GUARANTEE, ANY OTHER CREDIT DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.
22.    Submission to Jurisdiction; Waivers; Service of Process. Each Guarantor
hereby irrevocably and unconditionally:
(a)    submits for itself and its property in any legal action or proceeding
relating to this Guarantee and the other Credit Documents to which it is a
party, or for recognition and enforcement of any judgment in respect thereof, to
the exclusive general jurisdiction of the courts of the State and County of New
York, the courts of the United States of America for the Southern District of
New York and appellate courts from any thereof;
(b)    consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same
or to commence or support any such action or proceeding in any other
jurisdiction;
(c)    agrees that nothing herein shall affect the right of the Collateral Agent
or any other Secured Party to effect service of process in any other manner
permitted by law or shall limit the right of the Collateral Agent or any other
Secured Party to sue in any other jurisdiction; and
(d)    waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
Section 22 any special, exemplary, punitive or consequential damages.
Each Guarantor hereby irrevocably and unconditionally appoints the Borrower (or,
if such entity ceases to be existing under the laws of the United States, any
state or territory thereof or the District of Columbia, and each Credit Party
does not appoint another Credit Party existing therein as such a substitute
agent, CT Corporation System 111 Eighth Avenue, 13th Floor, New York, New York
10011) as its agent for service of process in any suit, action or proceeding
with respect to this Guarantee and each other Credit Document and agrees that
service of process in any such suit, action or proceeding may be effected by
mailing a copy thereof by registered or certified mail (or any substantially
similar form of mail), postage prepaid, to such Guarantor in care of the
Borrower at the Borrower’s address set forth in the Credit Agreement (or, if the
Borrower ceases to be the agent for service of process as set forth in this
paragraph, at the address of CT Corporation System set forth in this paragraph
or the address of the substitute agent specified upon its appointment, as the
case may be) and each Guarantor hereby irrevocably authorizes and directs the
Borrower (or such other substitute agent) to accept such service on its behalf.
23.    GOVERNING LAW. THIS GUARANTEE AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
[Signature pages follow]

IN WITNESS WHEREOF, each of the undersigned has caused this Guarantee to be duly
executed and delivered by its duly authorized officer or other representative as
of the day and year first above written.


PRA HEALTH SCIENCES, INC., as Guarantor
 
By:
 
/s/ Michael J. Bonello
 
Name: Michael J. Bonello
 
Title: EVP, Treasurer, Secretary and CFO


PHARMACEUTICAL RESEARCH ASSOCIATES, INC., as Guarantor
 
By:
 
/s/ Michael J. Bonello
 
Name: Michael J. Bonello
 
Title: EVP, Treasurer, Secretary and CFO


PRA HOLDINGS, INC., as Guarantor
 
By:
 
/s/ Michael J. Bonello
 
Name: Michael J. Bonello
 
Title: EVP, Treasurer, Secretary and CFO


PRA INTERNATIONAL, LLC, as Guarantor
By: PRA Holdings, Inc., its sole member


By:
 
/s/ Michael J. Bonello
 
Name: Michael J. Bonello
 
Title: EVP, Treasurer, Secretary and CFO


NEXTRIALS, INC., as Guarantor
 
By:
 
/s/ Michael J. Bonello
 
Name: Michael J. Bonello
 
Title: EVP, Treasurer, Secretary and CFO


PRA EARLY DEVELOPMENT RESEARCH, INC., as Guarantor
 
By:
 
/s/ Michael J. Bonello
 
Name: Michael J. Bonello
 
Title: EVP, Treasurer, Secretary and CFO


CRI NEWCO, INC., as Guarantor
 
By:
 
/s/ Michael J. Bonello
 
Name: Michael J. Bonello
 
Title: EVP, Treasurer, Secretary and CFO


CRI WORLDWIDE, LLC, as Guarantor
 
By:
 
/s/ Michael J. Bonello
 
Name: Michael J. Bonello
 
Title: EVP, Treasurer, Secretary and CFO


LIFETREE CLINICAL RESEARCH, L.C., as Guarantor
 
By:
 
/s/ Michael J. Bonello
 
Name: Michael J. Bonello
 
Title: EVP, Treasurer, Secretary and CFO


CRI INTERNATIONAL, LLC, as Guarantor
 
By:
 
/s/ Michael J. Bonello
 
Name: Michael J. Bonello
 
Title: EVP, Treasurer, Secretary and CFO





CLINSTAR LLC, as Guarantor
By: Pharmaceutical Research Associates, Inc., its sole member


By:
 
/s/ Michael J. Bonello
 
Name: Michael J. Bonello
 
Title: EVP, Treasurer, Secretary and CFO


PHARMACEUTICAL RESEARCH ASSOCIATES EASTERN EUROPE, LLC,
as Guarantor
By: ClinStar, LLC, its sole member
By: Pharmaceutical Research Associates, Inc., its sole member


By:
 
/s/ Michael J. Bonello
 
Name: Michael J. Bonello
 
Title: EVP, Treasurer, Secretary and CFO


PHARMACEUTICAL RESEARCH ASSOCIATES CIS, LLC, as Guarantor
By: Pharmacutical Research Associates Eastern Europe, LLC, its sole member
By: ClinStar, LLC, its sole member
By: Pharmaceutical Research Associates, Inc., its sole member


By:
 
/s/ Michael J. Bonello
 
Name: Michael J. Bonello
 
Title: EVP, Treasurer, Secretary and CFO





RPS GLOBAL HOLDINGS, LLC as Guarantor
By: PRA Holdings, Inc., its sole member


By:
 
/s/ Michael J. Bonello
 
Name: Michael J. Bonello
 
Title: EVP, Treasurer, Secretary and CFO


RPS PARENT HOLDING LLC, as Guarantor
 
By: RPS Global Holdings, LLC, its sole member
By: PRA Holdings, Inc., its sole member


By:
 
/s/ Michael J. Bonello
 
Name: Michael J. Bonello
 
Title: EVP, Treasurer, Secretary and CFO


ROY RPS HOLDINGS LLC, as Guarantor
 
By: RPS Parent Holding, LLC, its sole member
By: RPS Global Holdings, LLC, its sole member
By: PRA Holdings, Inc., its sole member


 
/s/ Michael J. Bonello
 
Name: Michael J. Bonello
 
Title: EVP, Treasurer, Secretary and CFO


RESEARCH PHARMACEUTICAL SERVICES, INC., as Guarantor
 
By:
 
/s/ Michael J. Bonello
 
Name: Michael J. Bonello
 
Title: EVP, Treasurer, Secretary and CFO





SYMPHONY HEALTH SOLUTIONS CORPORATION, as Guarantor
 
By:
 
/s/ Michael J. Bonello
 
Name: Michael J. Bonello
 
Title: EVP, Treasurer, Secretary and CFO


SOURCE HEALTHCARE ANALYTICS, LLC, as Guarantor
 
By:
 
/s/ Michael J. Bonello
 
Name: Michael J. Bonello
 
Title: EVP, Treasurer, Secretary and CFO


PARALLEL 6, INC., as Guarantor
 
By:
 
/s/ Michael J. Bonello
 
Name: Michael J. Bonello
 
Title: EVP, Treasurer, Secretary and CFO






PNC BANK, NATIONAL ASSOCIATION,
as Collateral Agent
 
By:
 
/s/ Richard C. Brown
 
Name: Richard C. Brown
 
Title: Senior Vice President






ANNEX A TO
THE GUARANTEE
SUPPLEMENT NO. [ ] dated as of [                    ] to the GUARANTEE dated as
of October 28, 2019, among each of the Guarantors listed on the signature pages
thereto and any other entity that becomes a party thereto pursuant to Section 20
thereof (each such entity individually, a “Guarantor” and, collectively, the
“Guarantors”), and PNC Bank, National Association, as Collateral Agent for the
Secured Parties (the “Guarantee”).
A.    Reference is made to that certain Credit Agreement, dated as of the date
of the Guarantee (as the same may be amended, restated, supplemented or
otherwise modified, refinanced or replaced from time to time, the “Credit
Agreement”), among PRA HEALTH SCIENCES, INC., a Delaware corporation
(“Holdings”), PHARMACEUTICAL RESEARCH ASSOCIATES, INC., a Virginia corporation
(the “Borrower”), the lending institutions from time to time parties thereto
(each a “Lender” and, collectively, the “Lenders”), PNC BANK, NATIONAL
ASSOCIATION, as Administrative Agent, Collateral Agent, Letter of Credit Issuer
and Swingline Lender, and the other parties party thereto.
B.    Capitalized terms used herein and not otherwise defined herein shall have
the meanings assigned to such terms in the Guarantee.
C.    The Guarantors have entered into the Guarantee in order to induce the
Administrative Agent, the Collateral Agent, the Lenders, the Swingline Lender
and the Letter of Credit Issuer to enter into the Credit Agreement and to induce
the Lenders and the Letter of Credit Issuers to make their respective Extensions
of Credit to the Borrower under the Credit Agreement and to induce one or more
Cash Management Banks or Hedge Banks to enter into Secured Cash Management
Agreements or Secured Hedge Agreements with Holdings and/or its Restricted
Subsidiaries.
D.     Section 9.11 of the Credit Agreement and Section 20 of the Guarantee
provide that additional Subsidiaries may become Guarantors under the Guarantee
by execution and delivery of an instrument in the form of this Supplement. Each
undersigned Subsidiary (each a “New Guarantor”) is executing this Supplement in
accordance with the requirements of the Credit Agreement to become a Guarantor
under the Guarantee in order to induce the Lenders, the Swingline Lender and the
Letter of Credit Issuers to make additional Extensions of Credit, to induce one
or more Hedge Banks or Cash Management Banks to enter into Secured Hedge
Agreements and Secured Cash Management Agreements and as consideration for
Extensions of Credit previously made.
Accordingly, the Collateral Agent and each New Guarantor agrees as follows:
SECTION 1.    In accordance with Section 20 of the Guarantee, each New Guarantor
by its signature below becomes a Guarantor under the Guarantee with the same
force and effect as if originally named therein as a Guarantor, and each New
Guarantor hereby (a) agrees to all the terms and provisions of the Guarantee
applicable to it as a Guarantor thereunder and (b) represents and warrants that
the representations and warranties made by it as a Guarantor thereunder are true
and correct in all material respects on and as of the date hereof (except where
such representations and warranties expressly relate to an earlier date, in
which case such representations and warranties were true and correct in all
material respects as of such earlier date), provided that any such
representation and warranty which is qualified by materiality, Material Adverse
Effect or similar language is true and correct in all respects. Each reference
to a Guarantor in the Guarantee shall be deemed to include each New Guarantor.
The Guarantee is hereby incorporated herein by reference.
SECTION 2.    Each New Guarantor represents and warrants to the Collateral Agent
and the other Secured Parties that this Supplement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms, except as
enforceability thereof may be limited by bankruptcy, insolvency or other similar
laws affecting creditors’ rights generally and subject to general principles of
equity.
SECTION 3.    This Supplement may be executed by one or more of the parties to
this Supplement on any number of separate counterparts (including by facsimile
or other electronic transmission), and all of said counterparts taken together
shall be deemed to constitute one and the same instrument. A set of the copies
of this Supplement signed by all the parties shall be lodged with Holdings and
the Collateral Agent. This Supplement shall become effective as to each New
Guarantor when the Collateral Agent shall have received counterparts of this
Supplement that, when taken together, bear the signatures of such New Guarantor
and the Collateral Agent.
SECTION 4.    Except as expressly supplemented hereby, the Guarantee shall
remain in full force and effect.
SECTION 5.    THIS SUPPLEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.
SECTION 6.    Any provision of this Supplement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof and in the Guarantee, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. The parties hereto shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.
SECTION 7.    All notices, requests and demands pursuant hereto shall be made in
accordance with Section 13.2 of the Credit Agreement. All communications and
notices hereunder to each New Guarantor shall be given to it in care of Holdings
at Holdings’ address set forth in Section 13.2 of the Credit Agreement.
[Signature pages follow]





IN WITNESS WHEREOF, each New Guarantor and the Collateral Agent have duly
executed this Supplement to the Guarantee as of the day and year first above
written.


[NAME OF NEW GUARANTOR], as Guarantor
 
By:
 
 
 
Name:
 
Title:







PNC BANK, NATIONAL ASSOCIATION,
as Collateral Agent
 
By:
 
 
 
Name:
 
Title:





-1-